■GATE'S, J.
Action for brokers’ commission on the sale -of real estate. Verdict and judgment were rendered for plaintiffs. A new trial was granted because in the opinion of the trial court plaintiffs’ evidence “was not sufficient to justify the jury in returning a verdict in their favor, and that the court enred in not granting defendant’s motion to direct the jury to return a verdict in his favor.”
From such order plaintiffs appeal. Such order made for the reasons specified is one involving the discretion of the court. Rochford v. Albaugh, 16 S. D. 628, 94 N. W. 701. As has been frequently stated, such an order will not be reversed, unless an abuse of discretion appears. Furthermore, as has been just as frequently -stated, a stronger case must be made to justify this court in reversing an- order granting a new trial than one denying a new trial. Appellants’ contention that 'this order was one involving simply a question of law — such as an order granting a new trial solely for error in refusing to admit evidence (Sandmeyer v. Dak. F. & M. Ins. Co., 2 S. D. 346, 50 N. W. 353)— is unsound.
A consideration of the -evidence fa-ils to convince us that the trial court a-buse-d its discretion -in granting a new trial.
The order appealed from- is -affirmed.